     Case 3:20-cv-00698-JLS-KSC Document 25 Filed 11/17/20 PageID.269 Page 1 of 7



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVE ROMANO, an individual,                  Case No.: 3:20-CV-00698-JLS-KSC
12                             Plaintiff,
                                                   ORDER REGARDING JOINT
13   v.                                            MOTION FOR DETERMINATION
                                                   OF DISCOVERY DISPUTE
14   AT&T MOBILITY SERVICES, LLC, a
     Delaware limited liability company; and
15                                                 [Doc. No. 22]
     DOES 1 through 25, inclusive,
16                            Defendants.
17
18
19
20         Before the Court is the parties’ Joint Motion for Determination of Discovery
21   Dispute, in which defendant AT&T Mobility Services, LLC (“defendant” or “AT&T”)
22   moves to compel plaintiff Steve Romano (“plaintiff”) to provide further responses to
23   written discovery requests (the “Motion to Compel” or “Mot.”). Doc. No. 22. For the
24   reasons set forth below, the Court GRANTS defendant’s Motion to Compel.
25   I.    BACKGROUND
26         This case arises out of defendant’s alleged wrongful termination of plaintiff in
27   February 2018. See generally Doc. No. 1-6 (“Complaint”). Plaintiff, who was 60 years
28   old at the time AT&T terminated his employment, claims that AT&T discriminated against

                                               1
                                                                         3:20-CV-00698-JLS-KSC
     Case 3:20-cv-00698-JLS-KSC Document 25 Filed 11/17/20 PageID.270 Page 2 of 7



1    him because of his age. See id. At issue in the Motion to Compel is AT&T’s Request for
2    Production (“RFP”) No. 2, which seeks documents provided to, or received from, the
3    California Employment Development Department (“EDD”) or the California
4    Unemployment Insurance Appeals Board (“UIAB”) since February 28, 2018 pertaining to
5    plaintiff’s efforts to obtain unemployment benefits, any alleged wrongful conduct by
6    defendant, or to any allegations in the Complaint. Mot. at 3, 22. Plaintiff objected on the
7    basis of relevance and to the extent the request sought documents subject to the “official
8    information privilege under Evidence Code section 1040 and Unemployment Insurance
9    Code sections 1094, 2111.” Id. at 4, 40.
10   II.   LEGAL STANDARDS
11         Under Rule 26(b)(1) of the Federal Rules of Civil Procedure, “the scope of discovery
12   includes ‘any non-privileged matter that is relevant to any party’s claim or defense and
13   proportional to the needs of the case.’” Skyline Wesleyan Church v. Cal. Dep’t of Managed
14   Health Care, 322 F.R.D. 571, 583 (S.D. Cal. 2017) (quoting Fed. R. Civ. P. 26(b)(1)). The
15   standard for “relevance” under the Federal Rules is “commonly recognized as one that is
16   necessarily broad . . . ‘to encompass any matter that bears on, or that reasonably could lead
17   to other matter that could bear on, any issue that is or may be in the case.’” Gusman v.
18   Comcast Corp., 298 F.R.D. 592, 595 (S.D. Cal. 2014) (citations omitted); see also V5
19   Techs. v. Switch, Ltd., 334 F.R.D. 297, 301 (D. Nev. 2019) (“Relevance for the purposes
20   of discovery is defined broadly.”).
21          “A party may withhold ‘information otherwise discoverable by claiming it is
22   privileged.’” Skyline Wesleyan Church, 322 F.R.D. at 583 (quoting Fed. R. Civ. P.
23   26(b)(5)). “However, the broad scope of permissible discovery is limited by . . . relevant
24   privileges” only. Bd. of Trs. of the Leland Stanford Junior Univ. v. Roche Molecular Sys.,
25   237 F.R.D. 618, 621-22 (N.D. Cal. 2006). “In a federal action based on diversity such as
26   this one, [California] state law governs all privilege claims.” Chavez v. Sw. Key Program,
27   Inc., 2012 U.S. Dist. LEXIS 192143, at *2 (S.D. Cal. Aug. 2, 2012) (citing Fed. R. Evid.
28   501). Any party “opposing discovery,” including by the assertion of a privilege, “has the

                                                   2
                                                                              3:20-CV-00698-JLS-KSC
     Case 3:20-cv-00698-JLS-KSC Document 25 Filed 11/17/20 PageID.271 Page 3 of 7



1    burden of showing that discovery should not be allowed.” La. Pac. Corp. v. Money Mkt.
2    1 Institutional Inv. Dealer, 285 F.R.D. 481, 485 (N.D. Cal. 2012) (citations omitted). The
3    Court has “‘broad discretion’” to “‘permit or deny discovery.’” Hallett v. Morgan, 296
4    F.3d 732, 751 (9th Cir. 2002) (citation omitted).
5    III.   DISCUSSION
6           A.      The EDD and UIAB Documents Are Relevant
7           The Court begins by addressing relevance. Defendant asserts that the limited
8    unemployment records AT&T has show that when plaintiff applied for unemployment
9    benefits, he did not report that he was terminated for discriminatory reasons. Mot. at 5.
10   Defendant therefore states that the information sought by RFP No. 2 is relevant and
11   discoverable to show plaintiff’s “subjective beliefs as to the reasons AT&T terminated him,
12   his competence, and his overall treatment,” as well as revealing any “history of inconsistent
13   statements.” Id. at 5-6. Plaintiff disagrees, and states defendant cannot “establish any
14   connection” between the EDD and UIAB documents and this case. Id. at 9. Plaintiff urges
15   the Court to deny the Motion to Compel because RFP No. 2 “seeks information not
16   reasonably calculated to lead to the discovery of admissible evidence.” 1 Mot. at 10.
17          The Court agrees with defendant and finds AT&T has carried its “burden,” as the
18   moving party, “of establishing that its request satisfies the relevancy requirement of Rule
19   26(b)(1).” Bryant v. Ochoa, 2009 U.S. Dist. LEXIS 42339, at *4 (S.D. Cal. May 14, 2009).
20   As noted, discovery is “construed broadly” to allow parties to “define and clarify [] issues.”
21   Hampton v. City of San Diego, 147 F.R.D. 227, 229 (S.D. Cal. 1993). Furthermore, there
22   is “no requirement that the information sought directly relate to a particular issue” in this
23   case to be discoverable. Shaw v. Experian Info. Sols., Inc., 306 F.R.D. 293, 296 (S.D. Cal.
24   2015). Given the liberal scope of discovery under Rule 26, the Court is persuaded that the
25
26
27   1
       The phrase “reasonably calculated to lead to the discovery of admissible evidence” was deleted from
     Rule 26 as part of the 2015 amendments, as it “create[d] problems” and was often “used . . . incorrectly[]
28   to define the scope of discovery.” See Fed. R. Civ. P. 26, advisory committee notes to 2015 amendments.

                                                         3
                                                                                        3:20-CV-00698-JLS-KSC
     Case 3:20-cv-00698-JLS-KSC Document 25 Filed 11/17/20 PageID.272 Page 4 of 7



1    documents “bear on” issues in the case, including plaintiff’s credibility. Gusman, 298
2    F.R.D. at 595; see also Shaw, 306 F.R.D. at 296. Thus, “in the absence of a privilege,” the
3    documents are discoverable and should be produced. See Hampton, 147 F.R.D. at 229.
4           B.      Neither the California Evidence Code nor the California Unemployment
5                   Insurance Code Prevent the Discovery of the EDD and UIAB Documents
6           Plaintiff also argues that the EDD and UIAB documents are not discoverable
7    because they contain information that is “privileged from disclosure pursuant to California
8    Evidence Code § 1040 and California Unemployment Insurance Code §[§] 1094 and
9    2111.” Mot. at 7. In response, defendant contends that plaintiff “lacks standing to assert
10   the privilege” codified in California Evidence Code § 1040. Id. at 5-6. Defendant further
11   asserts that even if the EDD and UIAB documents are protected under California
12   Unemployment Insurance Code §§ 1094 and 2111, plaintiff has waived such statutory
13   protections by pursuing this litigation. Id.
14          The Court agrees. California Evidence Code § 1040 “creates a qualified privilege
15   against agency disclosure of ‘official information,’ which is . . . ‘information acquired in
16   confidence by a public employee in the course of his or her duty and not open, or officially
17   disclosed, to the public[.]’” In re Cal. Pub. Utils. Com., 892 F.2d 778, 783 (9th Cir. 1989)
18   (quoting Evid. Code § 1040(a)). Importantly, the “privilege to refuse to disclose official
19   information” belongs to the “public entity.” Cal. Evid. Code § 1040(b). Thus, defendant
20   is correct that plaintiff cannot assert a privilege for official information because “‘only the
21   government entity holds the privilege.’” Mot. at 6 (quoting Music Grp. Macao Commer.
22   Offshore Ltd. v. Foote, 2015 U.S. Dist. LEXIS 85089, at *12 (N.D. Cal. June 30, 2015)).
23          Moreover, these statutes prevent the public disclosure of information provided by
24   plaintiff to EDD and UIAB. 2 Here, however, there is a blanket Protective Order in place
25
26
     2
27     Unemployment Insurance Code § 1094(b) also renders the information inadmissible at trial or other
     proceeding, but “[i]nformation ... need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.
28   26(b)(1).

                                                         4
                                                                                        3:20-CV-00698-JLS-KSC
     Case 3:20-cv-00698-JLS-KSC Document 25 Filed 11/17/20 PageID.273 Page 5 of 7



1    to which the parties stipulated that affords the parties the right to designate material
2    produced in discovery as “confidential” or “for counsel only,” thereby prohibiting its
3    disclosure outside the litigation. See Doc. Nos. 16, 17 at 4-6. Protective orders – such as
4    the one governing discovery here – can mitigate the breadth of discovery and “provide a
5    safeguard for parties and other persons.” Big Lagoon Rancheria v. Cal., 700 F. Supp. 2d
6    1169 (N.D. Cal. 2010) (citation omitted). Yet, plaintiff does not even acknowledge the
7    Protective Order, let alone explain why it is insufficient to address any concerns he has
8    regarding the confidentiality of his unemployment records. See Soto v. City of Concord,
9    162 F.R.D. 603, 616 (N.D. Cal. 1995) (noting that a “carefully drafted protective order
10   could minimize the impact of [] disclosure.”).
11          As to California Unemployment Insurance Code, § 1094 of that statute “provides
12   that the information delivered to the Department of Employment by an employing unit
13   ‘shall . . . not be open to the public, nor admissible in evidence in any action or special
14   proceeding,’” while § 2111 similarly “provides that the information ‘is confidential and
15   shall not be published or open to public inspection in any manner[.]’” Crest Catering Co.
16   v. Super. Ct. of L.A. Cty., 62 Cal. 2d 274, 277-78 (1965) (citations omitted).
17          Plaintiff relies on Crest in asserting that documentation submitted to the EDD is
18   privileged, and therefore, not subject to discovery. Mot. at 8 (citing Crest, 62 Cal. 2d at
19   277). The Court finds plaintiff’s reliance misplaced. Although the California Supreme
20   Court in Crest noted that §§ 1094 and 2111 “create a privilege,” the Court ultimately held
21   that privilege could be, and had been, waived. See Crest, 62 Cal. 2d at 277-78. 3 The Crest
22   court found that while California Unemployment Insurance Code §§ 1094 and 2111 serve
23   to protect “the confidentiality of information submitted to the Department of
24   Employment,” a party may waive such statutory protections by engaging in “‘an act which,
25
26
     3
       Additionally, “[t]he conclusion that Crest waived the privilege is buttressed by the fact that the payrolls
27   and the tax returns contain basically the same information.” Crest, 62 Cal. 2d at 279. Yet, “[t]he same
     information does not become less obtainable merely because it is written on a governmental form.” Id.
28

                                                          5
                                                                                           3:20-CV-00698-JLS-KSC
     Case 3:20-cv-00698-JLS-KSC Document 25 Filed 11/17/20 PageID.274 Page 6 of 7



1    according to its natural import, is so inconsistent with an intent to enforce the right as to
2    induce a reasonable belief that such right has been relinquished.’” Id. (citation omitted).
3          “One example of an inconsistent act is the bringing of a lawsuit, the gravamen of
4    which is ‘so inconsistent with the continued assertion of the . . . privilege as to compel the
5    conclusion that the privilege gas in fact been waived.’” Chavez v. Sw. Key Program, Inc.,
6    2012 U.S. Dist. LEXIS 192143, at *4 (S.D. Cal. Aug. 2, 2012) (quoting Wilson v. Super.
7    Ct., 63 Cal. App. 3d 825, 830 (1976)); see also, e.g., Gomez Cabrales v. Aerotek, Inc., 2018
8    U.S. Dist. LEXIS 77705, at *10 (C.D. Cal. May 8, 2018) (finding “to the extent [] EDD
9    documents are protected under California law, such protection has been waived because
10   ‘the gravamen of the disability discrimination suit is inconsistent with the continued
11   assertion of the protections of the California Unemployment Insurance [C]ode for
12   documents relating to disability applications and benefits.’”) (citations omitted)).
13         Accordingly, the Court is unpersuaded by plaintiff’s argument that “filing an age
14   discrimination lawsuit does not waive and relinquish the privilege.” Mot. at 8. The
15   gravamen of plaintiff’s age discrimination suit is inconsistent with the continued assertion
16   of the protections of the California Unemployment Insurance Code for documents
17   pertaining to unemployment benefits, particularly because plaintiff alleges that he was
18   terminated because of his age. See Complaint at 7. The Court finds Plaintiff has waived
19   the protection of the EDD and UIAB documents “by maintenance of an action inconsistent
20   with the assertion of the privilege.” Chavez, 2012 U.S. Dist. LEXIS 192143, at *6. To the
21   extent there are any legitimate privacy concerns in the absence of privilege, the Court finds
22   that such concerns can be mitigated by the parties’ Protective Order. See Doc. No. 17.
23   //
24   //
25   //
26   //
27   //
28   //

                                                   6
                                                                               3:20-CV-00698-JLS-KSC
     Case 3:20-cv-00698-JLS-KSC Document 25 Filed 11/17/20 PageID.275 Page 7 of 7



1                                          ORDER
2          For the reasons set forth above, defendant’s Motion to Compel further responses to
3    RFP No. 2 [Doc. No. 22] is GRANTED. Plaintiff shall amend his responses to RFP No.
4    2 and produce responsive documents within 5 business days of the date of this Order.
5    IT IS SO ORDERED.
6    Dated: November 17, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                7
                                                                           3:20-CV-00698-JLS-KSC
